UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21031 ACP Strategic Opportunities Fund II, LLC (Exact name of registrant as specified in charter) 1235 Westlakes Drive, Suite 130 Berwyn, PA 19312 (Address of principal executive offices) (Zip code) Gary E. Shugrue Ascendant Capital Partners LP 1235 Westlakes Drive, Suite 130 Berwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code: (610)993-9999 Date of fiscal year end: December 31 Date of reporting period:September 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule of Investments is attached herewith. ACP Strategic Opportunities Fund II, LLC Schedule of Investments – September 30, 2007 Fair Value Investments in Underlying Funds ^ # - 98.2% Long/Short Equity: Consumer – 9.9% Tiedemann/Falconer Partners, LP (Cost $2,000,000) $ 2,507,942 Zeke, LP (Cost $590,000) 981,996 3,489,938 Diversified – 34.9% Bull Path Fund I, LP (Cost $2,050,000) 2,528,339 Copper Beech Partners Fund, LP (Cost $0) Healy Circle Partners, LP (Cost $1,808,000) 2,547,232 JetStream Global Fund, LP (Cost $1,500,000) 2,816,630 Redstone Investors, LP (Cost $1,400,000) 2,048,069 Sonar Partners, LP (Cost $2,00,000) 2,403,523 12,343,793 Financial Services – 7.2% Castine Partners, LP (Cost $2,000,000) 2,545,886 Healthcare - 0.00% Continental Healthcare Fund, LP (Cost $0) Natural Resources – 7.0% Hard Assets Partners LP (Cost $2,000,000) 2,489,292 Small Cap Growth – 7.4% Akahi Fund, LP (Cost $1,000,000) 1,017,600 Bluefin Investors, LP (Cost $1,500,000) 1,611,979 2,629,579 Large Cap Growth – 6.6% Litchfield Capital Partners, LP (Cost $2,000,000) 2,316,666 Small Cap Value – 9.2% Odyssey Value Partners (Cost $500,000) $ 506,942 Rivanna Partners, LP (Cost $2,500,000) 2,734,523 3,241,465 Technology – 16.0% Brightfield Partners, LP (Cost $1,690,000) 2,100,169 Connective Capital I, LP (Cost $1,250,000) 2,005,130 STG Capital (Cost $1,500,000) 1,558,493 5,663,793 Total Investments in Underlying Funds (Cost $27,788,000) 34,720,412 Other Assets Less Liabilities – 1.8% 622,638 Members' Capital - 100.00% $ 35,343,050 ^ - Securities are issued in private placement transactions and as such are restricted as to resale. Total cost and market value of restricted securities as of September 30, 2007 was $27,788,000 and $34,720,412, respectively. # - Non-income producing securities. *Cost for Federal income tax purposes is substantially the same as for financial statement purposes. Net unrealized appreciation (depreciation) consists of: Gross Unrealized Appreciation $ 6,932,412 Gross Unrealized Depreciation (0 ) Net Unrealized Appreciation (Depreciation) $ 6,932,412 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIALSTATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) ACP Strategic Opportunities Fund II, LLC By (Signature and Title)* /s/ Gary E. Shugrue Gary E. Shugrue, President, Chief Investment Officer and Chief Financial Officer (principal executive officer and principal financial officer) Date October 17, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Gary E. Shugrue Gary E. Shugrue, President, Chief Investment Officer and Chief Financial Officer (principal executive officer and principal financial officer) Date October 17, 2007 * Print the name and title of each signing officer under his or her signature.
